Citation Nr: 0925683	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to service connection for sinusitis, as 
secondary to service connected septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1970; and from November 1972 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
These matters were remanded in February 2008 for further 
development.  

The Board notes that the Veteran has been assessed a total 
disability rating based on individual unemployability (TDIU) 
effective September 1, 2001.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease, right knee is not productive of a disability 
picture, including consideration of additional functional 
loss due to pain, weakness, incoordination and/or fatigue, 
that limits flexion to 30 degrees or extension to 15 degrees; 
there is no subluxation or lateral instability.

2.  There is no medical diagnosis of chronic sinusitis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5010, 5257, 5260, 5261 
(2008).

2.  Sinusitis was not incurred in or aggravated by the 
Veteran's active duty service; nor is it secondary to service 
connected septoplasty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2002.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the Veteran's original service connection claim provided the 
Veteran with adequate VCAA notice in an August 2002 letter 
prior to the January 2003 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the Veteran 
October 2007, May 2008, and October 2008 correspondences that 
fully complied with Dingess.  

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in October 2002, December 2006 (but he 
failed to report), October 2008, and November 2008; obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5010.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that the law permits separate ratings for 
arthritis and instability of a knee.  Pursuant to 38 C.F.R. § 
4.71a (Diagnostic Code 5257), a rating of 10 percent is 
warranted when the Veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the Veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
Veteran experiences severe subluxation or lateral 
instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The Veteran underwent a VA examination in October 2002.  The 
clinician noted that the claims file contained no record of 
any right knee injury or complaints, with the exception of 
one mention of bilateral knee pain (with no further 
elaboration regarding the right knee).  Otherwise all the 
claims file records were related to the left knee.  The 
Veteran reported that over the past year, he has had 
increasing pain in the knee.  He complained of pain that was 
a 5 on a scale of 1 to 10.  He takes Vicodin and 
Amitriptyline for the pain (although it is mostly for left 
knee pain, which he rated at a 9 on a scale of 1 to 10).  He 
reported that he can only walk approximately one block, or 
stand in one place for five minutes; and he has right knee 
pain associated with all his activities.  

On examination, there was no obvious effusion of the right 
knee.  He was tender to palpation along the medial joint line 
as well as the medial parapatellar region.  He had a negative 
McMurray's test, a negative Lachmann's test, and a negative 
anterior drawer test.  He reported pain with each of these 
maneuvers.  He had active range of motion from 0 to 130 
degrees (as compared with 0 to 90 degrees on the left side).  
He had no crepitus on the right side and had normal alignment 
both sitting and standing.  X-rays showed moderate 
degenerative changes with medial sclerosis and some 
chondrocalcinosis on the lateral aspect.  

An October 2004 outpatient treatment report reflects that the 
Veteran complained of chronic knee pain.  It did not specify 
which knee (the Board notes that the Veteran's left knee has 
undergone a total replacement and has been rated at 60 
percent disabling since September 2001).  

A January 2007 outpatient treatment report reflects that the 
Veteran twisted his right knee approximately two months 
earlier (November 2006).  He reported that ever since then, 
he has experienced a pinching sensation and a feeling as if 
the knee might give out on him.  At a February 2007 
outpatient examination, the Veteran reported feeling a 
tearing sensation in his right knee, as well as pain and 
instability since twisting it a few months earlier.  Upon 
examination, there was no effusion, deformity, or atrophy.  
He achieved full range of motion without pain.  ACL and MCL 
were intact.  X-rays revealed mild degenerative joint 
disease.  He was diagnosed with a possible torn meniscus.  A 
March 2007 MRI revealed atrophy in the lateral meniscus.  
Cruciate ligaments, patellar tendon, quadriceps femoris 
tendon, lateral collateral ligament, medial collateral 
ligament, medial retinaculum and lateral right retinaculum 
were all unremarkable.  There was normal tracking of the 
patella; and no evidence of osteochondral defect or 
significant joint effusion.  The Veteran was given his first 
dose of hyalgan.  

At an August 2007 outpatient treatment appointment, the 
Veteran stated that he had no complaints; but requested that 
the examiners not change his pain prescriptions.  

The Veteran underwent a VA examination in November 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of right knee pain and 
instability.  He reported that the pain has increased in the 
past five years.  He described it as a constant, daily ache 
rating an 8 on a scale of 1 to 10.  He stated that he can 
only walk approximately 1 1/2 blocks due to pain.  He also 
reported taking Vicodin three to four times per day and 
Codeine three to four times per day.  He has also had 
injections.  

Upon examination, the Veteran showed no effusion.  He 
demonstrated full extension, and flexion from 0 to 110 
degrees.  Range of motion was not additionally limited by 
pain, weakness, incoordination, fatigability, lack of 
endurance, on repetitive motion or flares.  The Veteran did 
not have medial joint line tenderness to palpation.  The knee 
was stable to varus and valgus, anterior and posterior 
stressing, negative McMurray's test, negative patellar, 
apprehension or grind.  Gait was normal.  X-rays revealed 
mild joint space narrowing in the right knee medial 
compartment.  Chondrocalcinosis was best seen in the lateral 
compartment; meniscal injury cannot be excluded there on 
plain films.  There was minimal osteophytosis in the right 
knee, tricompartmental.  It was assessed as a minor 
abnormality.  He was diagnosed with right knee 
tricompartmental mild degenerative joint disease.    

In order to warrant a rating in excess of 10 percent, the 
Veteran's disability must be manifested by leg flexion 
limited to 30 degrees (Diagnostic Code 5260) or leg extension 
limited to 15 degrees (Diagnostic Code 5261).    

In this case, the Board finds that the Veteran's range of 
motion has never been so limited.  At his October 2002 
examination, the Veteran had active range of motion from 0 to 
130 degrees.  At his November 2008 examination, he 
demonstrated full extension, and flexion from 0 to 110 
degrees.  

In regards to DeLuca criteria, the November 2008 VA examiner 
specifically noted that range of motion was not additionally 
limited by pain, weakness, incoordination, fatigability, lack 
of endurance, on repetitive motion or flares.  The Board 
finds that there is no medical evidence to show that there is 
any additional loss of motion of the right knee due to pain 
or flare-ups of pain, supported by objective findings, or due 
to excess fatigability, weakness or incoordination, to a 
degree that supports a rating in excess of 10 percent.

The Board acknowledges that a separate rating is available is 
the Veteran suffers from subluxation or lateral instability.  
The Board further acknowledges that the Veteran has had some 
complaints regarding instability and feelings that the knee 
would give out on him.  However, there has been no objective 
evidence of recurrent subluxation or lateral instability.  At 
his November 2008 examination, the examiner found that the 
knee was stable to varus and valgus, anterior and posterior 
stressing, negative McMurray's test, negative patellar, 
apprehension or grind.  Gait was normal.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for degenerative joint disease of the right knee must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the Veteran's service medical records 
fail to show any findings attributed to sinusitis.  

The Veteran contends that service connection is warranted for 
sinusitis secondary to service connected septoplasty.  The 
Board acknowledges that the Veteran has been service 
connected for a non displaced nasal fracture effective August 
1995.  The Veteran developed a nasal obstruction; and he 
underwent a septoplasty in December 1996.  He underwent a VA 
examination in April 1999.  He complained of intermittent 
headaches around the mid face.  There was no evidence of 
interference with breathing; but the Veteran complained of 
other allergic type symptoms such as itchy eyes, runny eyes, 
and runny nose once every couple of weeks.  On examination, 
there was no evidence of nasal obstruction.  Inferior 
turbinates were present with normal appearing mucosa.  There 
was no tenderness, purulent discharge, or crusting that could 
be seen.   Sinuses were non-tender.  A December 1998 CT scan 
revealed minimal bilateral ethmoid mucosal thickening which 
could have been ethmoiditis.  The examiner opined that the 
Veteran could have a component of allergic rhinitis/sinusitis 
that could be responsible for headaches.  

The Veteran underwent another VA examination in November 
2002.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran complained of intermittent 
obstruction from crusting and white junk that builds up in 
his nose.  He reported using saline irrigation 
intermittently.  He reported no facial pain or fevers.  On 
examination, he nose was straight and there was no crusting.  
There was no evidence of mucopus.  Sinuses were nontender.  
He was diagnosed with status post septoplasty with no 
evidence of sinusitis.  The examiner told the Veteran that he 
had crusting postoperatively, which was normal.  

The Veteran underwent another VA examination in October 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that four years prior to the 
examination, the Veteran began complaining of difficulty 
breathing out of the right side of his nose due to an 
obstruction.  The examiner also noted that the Veteran had 
several episodes of diagnosed acute sinusitis in 2004 and 
2005.  He also had episodes of pharyngitis and sinusitis in 
May 1994.  A May 1994 CT was normal.  An October 2008 CT scan 
showed no evidence of changes consistent with chronic 
sinusitis.  Upon examination, the nasal septum was straight 
with no evidence of obstruction.  There was a 1 cm. crust on 
the nasal septal mucosa.  The pathologic report of the tissue 
that was removed was parakeratosis; and the current finding 
is that it is the result of the healing operative site.  The 
examiner opined that there was no evidence of chronic 
sinusitis.  He believed that most of the documented episodes 
of sinusitis were, in fact, upper respiratory infections, and 
not episodes of acute sinusitis.  

The Board acknowledges the diagnoses of sinusitis and 
"probable sinusitis" between November 2004 and November 
2005.  However, these diagnoses were never attributed to 
service or to the Veteran's service connected septoplasty.  
Moreover, the Veteran's most recent examination revealed no 
evidence of sinusitis.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

There is no medical evidence that the Veteran currently 
suffers from sinusitis, and there is no medical evidence that 
attributes his previous diagnoses to service or to a service 
connected septoplasty.  As such, the preponderance of the 
evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sinusitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Veteran's representative (in his March 2009 Brief) noted 
that while the October 2008 examiner found no evidence of 
sinusitis, he (the examiner) discussed the Veteran's 
complaints of increased difficulty in breathing.  The 
representative wondered whether the issue dealt more with 
medical nomenclature than to actual symptomatology.  The 
Board notes that the October 2008 examiner merely reported 
the Veteran's complaints and opined that the diagnoses of 
2004 and 2005 were upper respiratory infections (and not 
sinusitis).  The examiner essentially indicated that the 
Veteran does not have chronic sinusitis.  As such, there is 
still no disability for which service connection can be 
granted.  Should the Veteran be diagnosed with chronic 
sinusitis in the future which medical personnel believe is 
caused by or aggravated by his service-connected septoplasty, 
he may always request that his claim be reopened. 
   

ORDER

The appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


